          Case 6:19-cv-00373-ADA-JCM Document 1 Filed 06/14/19 Page 1 of 18
         6:19-cv-373



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION
JON TSUW-JM DOE                     §
     Plaintiff                      §
                                    §
vs.                                 §
                                    §      C.A. No. _________________
TARLETON STATE                      §
UNIVERSITY-WACO                     §
     Defendant                      §
                                    §
________________________________________________________________________

                       PLAINTIFF’S ORIGINAL COMPLAINT

          COMES NOW, Plaintiff “JON TSUW-JM DOE” to file his “Plaintiff’s

Original Complaint” as follows:

                                       PREAMBLE

  TSU-WACO STUDENT DISCRIMINATED AGAINST AND TOSSED ASIDE

          Plaintiff was a student at Defendant Tarleton State University-Waco seeking
a Master of Science degree in Clinical Mental Health Counseling. Most
regrettably, for no reason other than discrimination because of certain disabilities
held by Jon, as well as Jon’s gender and other violations of Plaintiff’s civil rights
by Defendant, Plaintiff was improperly expelled from school but a whiff away from
graduation.
                              A. NATURE OF THE SUIT

          1.     Plaintiff Jon (defined hereafter) is a male. Jon has certain Disabilities

(defined hereafter) which were registered with Defendant TSU-WACO (defined
                                                                                        1
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.14
          Case 6:19-cv-00373-ADA-JCM Document 1 Filed 06/14/19 Page 2 of 18




hereafter) and Accommodations (defined hereafter) were agreed to by Defendant

TSU-WACO.

          2.     Unfortunately, Defendant TSU-WACO not only ignored Plaintiff Jon’s

Disabilities and Accommodations, but discriminated and expelled Jon because of

Jon’s Disabilities, as well as because of Jon’s gender.

          3.     Plaintiff Jon has attempted to resolve (formally and informally) the

issues set forth herein, but has been unsuccessful. Jon has been left with no choice to

file this Complaint for damages and equitable relief.

          4.     Plaintiff Jon now files this original action for damages and equitable

relief pursuant to:

                 (a)   Section 504 of the Rehabilitation, Comprehensive
                       Services, and Developmental Disabilities Act of 1978, 29
                       U.S.C. § 794;

                 (b)   Title II of the Americans with Disabilities Act, 42
                       U.S.C.A. §§ 12131–50 (2011);

                 (c)   Title IX of the Education Amendments of 1972), 20
                       U.S.C. § 1681 et. seq.;

                 (d)   42 U.S.C. § 1983 with regards to:

                       (i)    Defendant’s violations of the laws of the United
                              States; and

                       (ii)   Defendant’s denial (under the color of law) of
                              Plaintiff Jon’s equal protection, procedural due
                                                                                     2
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.14
          Case 6:19-cv-00373-ADA-JCM Document 1 Filed 06/14/19 Page 3 of 18




                               process violations, and substantive due process
                               rights granted by the Fourteenth Amendment to the
                               U.S. Constitution;

                       (iii)   Defendant’s denial (under the color of law) of
                               Plaintiff Jon’s freedom of expression and assembly
                               rights granted by the First Amendment to the U.S.
                               Constitution;

                 (e)   Defendant’s actions in violations of provisions of the
                       Texas Constitution; and

                 (f)   Defendant TSU-WACO’s breach of the Educational
                       Contract (defined hereafter).

                                       B.   PARTIES

          5.     Plaintiff “JON T-JM DOE” (“Jon”) is an individual residing in the

State of Texas. Because of the privacy issues involved in this matter and the real and

eminent threat of further retaliation by Defendant, Jon is hereby exercising Jon’s

rights to proceed with this matter anonymously.

          6.     The need to protect the identity of Plaintiff Jon does not hinder the

defense of this matter by Defendant, for the facts are well known to the Defendant.

When applying the applicable tests (created by jurisprudence applicable to this Court)

to balance the needed protection of privacy versus any inconvenience to the

Defendant, the protection of Jon’s privacy prevails.




                                                                                    3
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.14
          Case 6:19-cv-00373-ADA-JCM Document 1 Filed 06/14/19 Page 4 of 18




          7.     At such time as the Court might agree on procedures designed (a) to

protect the privacy of Plaintiff Jon, and (b) to protect Plaintiff Jon from further

retaliation, Jon’s identity shall be disclosed.

          8.     Defendant TARLETON STATE UNIVERSITY (“TSU-WACO”) is a

public university operating in the State of Texas and may be served with citation by

serving Defendant TSU-WACO’s President as follows:

                             Tarleton State University-Waco
                               Attn: F. Dominic Dottavio
                                 Office of the President
                                  1333 W. Washington
                               Stephenville, Texas 76402

                               B. JURISDICTION and VENUE

          9.     The original jurisdiction of this Court is in accordance with 28 U. S.

C. § 1331 as involving a federal question proceeding arising under:

                 (a)   Section 504 of the Rehabilitation, Comprehensive
                       Services, and Developmental Disabilities Act of 1978, 29
                       U.S.C. § 794 (“Section 504”);

                 (b)   Title II of the Americans with Disabilities Act (ADA), 42
                       U.S.C.A. §§ 12131–50 (2011) (“ADA”);

                 (c)   20 U.S.C. § 1681 et. seq. (Title IX of the Education
                       Amendments of 1972) (“Title IX”); and

                 (d)   Section 1983 of Title 42 of U.S.C. (“Section 1983”), as to:

                       (i)   Defendant’s violations of the laws of the United
                                                                                          4
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.14
          Case 6:19-cv-00373-ADA-JCM Document 1 Filed 06/14/19 Page 5 of 18




                               States; and

                       (ii)    Defendant’s denial (under the color of law) of
                               Plaintiff Jon’s equal protection, procedural due
                               process violations, and substantive due process
                               rights granted by the Fourteenth Amendment to the
                               U.S. Constitution;

                       (iii)   Defendant’s denial (under the color of law) of
                               Plaintiff Jon’s freedom of expression and assembly
                               rights granted by the First Amendment to the U.S.
                               Constitution;

This Court may further exercise supplemental jurisdiction over plaintiffs’ claims

arising under Texas law pursuant to 28 U.S.C. § 1367.

          10.    Venue is proper in the Western District of Texas (Waco Division)

because the underlying events took place in Waco, McClennan County, Texas, as

Plaintiff Jon lives in Waco, was attending Tarleton State University-Waco located at

1400 College Drive, Waco, Texas 76708, and Plaintiff Jon lives in Waco, Texas.

Waco, Texas and McClennan County, Texas are within the Western District of Texas.

                               C. FACTUAL ALLEGATIONS

                                    Who is Plaintiff Jon?

          11.    Plaintiff Jon was a student working on a Master Degree from Defendant

TSU-WACO.




                                                                                    5
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.14
          Case 6:19-cv-00373-ADA-JCM Document 1 Filed 06/14/19 Page 6 of 18




          12.    Upon enrollment in Defendant TSU-WACO, Plaintiff Jon took the

necessary steps to register for accommodations due to Jon’s federally recognized

disabilities (“Jon’s Disabilities”) as allowed by Jon’s Section 504 rights. As a result,

Jon was granted certain “Accommodations.”

          13.    Upon Plaintiff Jon’s enrollment with Defendant TSU-WACO, various

agreements were entered into and policies in place which formed the contractual basis

for Jon’s studies at Defendant TSU-WACO (hereafter, collectively referred to as the

“Educational Contract”).

          14.    As shall be further detailed in a subsequent first-amended complaint,

Defendant TSU-WACO has breached the Educational Contract between Plaintiff Jon

and Defendant TSU-WACO.

                                      Harm to Jon.

          15.    For the purposes of this matter and as shall be further detailed in a

subsequent first-amended complaint, Defendant TSU-WACO’s discrimination of

Plaintiff Jon because of Jon’s Disabilities; Defendant TSU-WACO’s failure to

provide Plaintiff Jon’s Accommodations; Defendant TSU-WACO’s discrimination

of Plaintiff Jon because of his male gender, and TSU-WACO’s breach of the

Educational Contract shall be collectively referred to hereafter as the “Civil Rights

Violations.”
                                                                                      6
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.14
          Case 6:19-cv-00373-ADA-JCM Document 1 Filed 06/14/19 Page 7 of 18




          16.    Plaintiff Jon has suffered severe physical, emotional, and economic

harm as a result of the Civil Rights Violations committed by Defendant TSU-WACO

and shall suffer future physical, emotional, and economic harm.

          17.    The Civil Rights Violations committed by Defendant as to Plaintiff Jon

were intentional and in bad faith, made with full knowledge that the damage to

Plaintiff Jon would follow Jon for the rest of his life, constituting conscious

indifference by Defendant TSU-WACO.

                    Defendant’s Action Under the Color of State Law.

         18.     The administrators, participating in Defendant TSU-WACO’s Civil

Rights Violations as to Plaintiff Jon, are the applicable persons delegated with

implementing and were implementing the policies and customs of Defendant TSU-

WACO when committing the Civil Rights Violations of Plaintiff Jon.

          19.    Further, if such policies are not, in fact written, each of the

administrators participating in Defendant TSU-WACO’s Civil Rights Violations as

to Plaintiff Jon were implementing the policies and customs of Defendant TSU-

WACO in accord with the customs and practices of Defendant TSU-WACO.

                                Administrative Remedies.

          20.    There are no administrative remedy preconditions (“Preconditions”)

required prior to seeking relief under the laws being invoked herein by Plaintiff Jon.
                                                                                     7
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.14
          Case 6:19-cv-00373-ADA-JCM Document 1 Filed 06/14/19 Page 8 of 18




Even if such Preconditions did exist, the actions of Defendant have shown that such

efforts would be futile or are otherwise moot.

          21.    As a result of Defendant’s Civil Rights Violations targeted at Plaintiff

Jon, Plaintiff Jon was forced to engage an attorney and pursue this action to redress

such wrongs.

          22.    All conditions precedent to Plaintiff Jon bringing these claims have been

met.

                        E. PLAINTIFF’S CAUSES OF ACTION

          23.    Plaintiff Jon incorporates by reference the facts set forth in Article D:

FACTUAL ALLEGATIONS hereof.

                      COUNT ONE: SECTION 504 VIOLATIONS

          24.    As a university owned and operated by the State of Texas that receives

grants and other funding from the United States, Defendant TSU-WACO falls under

the jurisdiction and requirements of Section 504.

          25.    As mandated by Section 504, Defendant TSU-WACO is prohibited from

discriminating against students having been diagnosed with various disabilities.

          26.    Plaintiff Jon’s Disabilities qualify as disabilities covered by Section 504,

and Defendant TSU-WACO’s Civil Rights Violations against Jon are direct

violations of Section 504.
                                                                                           8
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.14
          Case 6:19-cv-00373-ADA-JCM Document 1 Filed 06/14/19 Page 9 of 18




          27.    Defendant TSU-WACO’s Civil Rights Violations against Plaintiff Jon

in violation of Section 504 have caused Plaintiff Jon to suffer a loss of benefits and

created economic losses, including all actual, consequential, continuing, and future

compensatory damages, for which Plaintiff Jon now sues in accord with Section 504.

          28.    Defendant TSU-WACO’s Civil Rights Violations against Plaintiff Jon

in violation of Section 504 have caused Plaintiff Jon to suffer mental and

emotional distress and damages, including all actual, consequential, continuing, and

future compensatory damages, for which Plaintiff Jon now sues in accord with

Section 504.

                          COUNT TWO: ADA VIOLATIONS

          29.    As a university owned and operated by the State of Texas that receives

grants and other funding from the United States, Defendant TSU-WACO falls under

the jurisdiction and requirements of the ADA.

          30.    As mandated by the ADA, Defendant TSU-WACO is prohibited from

discriminating against students having been diagnosed with various disabilities.

          31.    Plaintiff Jon’s Disabilities qualify as disabilities covered by the ADA,

and Defendant TSU-WACO’s Civil Rights Violations against Jon are direct

violations of Section 504.



                                                                                       9
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.14
         Case 6:19-cv-00373-ADA-JCM Document 1 Filed 06/14/19 Page 10 of 18




          32.    Defendant TSU-WACO’s Civil Rights Violations against Plaintiff Jon

in violation of the ADA have caused Plaintiff Jon to suffer a loss of benefits and

created economic losses, including all actual, consequential, continuing, and future

compensatory damages, for which Plaintiff Jon now sues in accord with the ADA.

          33.    Defendant TSU-WACO’s Civil Rights Violations against Plaintiff Jon

in violation of the ADA have caused Plaintiff Jon to suffer mental and emotional

distress and damages, including all actual, consequential, continuing, and future

compensatory damages, for which Plaintiff Jon now sues in accord with the ADA.

                                   COUNT THREE: TITLE IX

          34.    As a university owned and operated by the State of Texas that receives

grants and other funding from the United States, Defendant TSU-WACO falls under

the jurisdiction and requirements of Title IX.

          35.    The gender nature of the Civil Rights Violations committed by

Defendant TSU-WACO towards Plaintiff Jon are so severe, pervasive, and

objectively offensive that Plaintiff Jon was deprived access to educational

opportunities or benefits provided by Defendant TSU-WACO, such denial being in

violation of Title IX.

          36.    Defendant TSU-WACO and its officials had actual knowledge of the

referenced Title IX violations committed against Plaintiff Jon.
                                                                                    10
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.14
         Case 6:19-cv-00373-ADA-JCM Document 1 Filed 06/14/19 Page 11 of 18




          37.    Defendant TSU-WACO failed to take immediate, effective remedial

steps to resolve the referenced Title IX violations committed against Plaintiff Jon.

          38.    Rather, Defendant TSU-WACO acted with deliberate indifference

toward Plaintiff Jon.

          39.    Defendant TSU-WACO persisted in its actions and inaction even after

Defendant TSU-WACO had actual knowledge of the harm being suffered by Plaintiff

Jon.

          40.    Defendant TSU-WACO engaged in a pattern and practice of behavior

designed to discourage and dissuade other students (who were also threatened with,

and subjected to, similar Title IX violations) from seeking protection from, and

prosecution of, Title IX violations.

          41.    Plaintiff Jon has suffered economic, emotional distress, and

psychological damage to Jon’s character, prestige, standing in Jon’s community as

well as a loss of benefits and opportunities as a direct and proximate result of

Defendant TSU-WACO’s deliberate indifference to Plaintiff Jon’s rights under Title

IX.

          42.    The Civil Rights Violations committed by Defendant TSU-WACO

towards Plaintiff Jon were intentional discrimination based on Plaintiff Jon’s gender,

in violation of Title IX.
                                                                                       11
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.14
         Case 6:19-cv-00373-ADA-JCM Document 1 Filed 06/14/19 Page 12 of 18




          43.    As a result of the foregoing, Plaintiff Jon hereby seeks recovery of all

actual and consequential damages available to her in accordance with Title IX.

                       COUNT FOUR: SECTION 1983 VIOLATIONS

          44.    Section 1983 of Title 42 of the United States Code provides, in part,:

                        “Every person who under color of any statute,
                        ordinance, regulation, custom, or usage, of any
                        State…subjects, or causes to be subjected, and citizen
                        of the United States…to the deprivation of any rights,
                        privileges, or immunities secured by the Constitution
                        and laws, shall be liable to the part injured in an action
                        at law, suit in equity, or other proper proceeding for
                        redress…”

          45.    Defendant TSU-WACO’s Civil Rights Violations were committed

against Plaintiff Jon under the color of law and resulted in the violation of Plaintiff

Jon’s rights under the United States Constitution and other federal laws.

          46.    Specifically, Defendant TSU-WACO’s Civil Rights Violations were

committed under the color of law and resulted in the violation of Plaintiff Jon’s rights

under:

                 (a)    Section 504;

                 (b)    the ADA;

                 (c)    Title IX;



                                                                                          12
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.14
         Case 6:19-cv-00373-ADA-JCM Document 1 Filed 06/14/19 Page 13 of 18




                 (d)   the procedural due process requirements of the United
                       States Constitution as set forth in the Fourteenth
                       Amendment, in violation of Jon’s Property Rights;

                 (e)   the substantive due process requirements of the United
                       States Constitution set forth in the Fourteenth
                       Amendment in violation of Jon’s Property Rights;

                 (f)   the equal protection requirements of the United States
                       Constitution set forth in the Fourteenth Amendment in
                       violation of Jon’s Property Rights; and

                 (g)   the freedom of speech rights guaranteed by the First
                       Amendment of the Constitution of the United States.

          47.    Defendant TSU-WACO’s Civil Rights Violations of Plaintiff Jon, in

violation of Section 1983 have caused Plaintiff Jon to suffer harm entitling Jon

equitable relief under Section 1983.

          48.    Plaintiff Jon seeks equitable relief to which Plaintiff Jon is entitled by

Section 1983, including but not being limited to:

                 (a)   the reinstatement of Jon as a student in good standing with
                       Defendant TSU-WACO; and

                 (b)   the removal and expungement of all negative actions taken
                       by Defendant TSU-WACO against Jon.




                                                                                         13
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.14
         Case 6:19-cv-00373-ADA-JCM Document 1 Filed 06/14/19 Page 14 of 18




         COUNT FIVE: VIOLATIONS OF THE TEXAS CONSTITUTION

          49.    As a university owned and operated by the State of Texas, Defendant

TSU-WACO’s action are also subject to scrutiny of protections created by the Texas

Constitution.

          50.    Defendant TSU-WACO’s Civil Rights Violations against Plaintiff Jon

were committed under the color of law and resulted in the violation of Plaintiff Jon’s’

rights under the Constitution of the State of Texas.

          51.    Specifically, Defendant TSU-WACO’s Civil Rights Violations

committed towards Jon were committed under the color of law and resulted in the

violation of Plaintiff Jon’s rights under:

                 (a)   the procedural due process requirements of the Texas
                       Constitution found in Article 1, Section 19;

                 (b)   the substantive due process requirements of the Texas
                       Constitution found in Article 1, Section 19;

                 (c)   the equal protection requirements of the Texas
                       Constitution found in Article I, Section 3; and

                 (d)   the freedom of speech provisions of the Texas
                       constitution.

Hereafter, the foregoing shall be collectively referred to as “Violations of the Texas

Constitution.”



                                                                                    14
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.14
         Case 6:19-cv-00373-ADA-JCM Document 1 Filed 06/14/19 Page 15 of 18




          52.    Defendant TSU-WACO’s Violations of the Texas Constitution as to

Plaintiff Jon have caused Plaintiff Jon to suffer a loss of benefits and created

economic losses.

          53.    Defendant TSU-WACO’s Violations of the Texas Constitution as to

Plaintiff Jon have caused Plaintiff Jon to suffer mental and emotional distress and

damages.

          54.    Although Plaintiff Jon, as a private party living in the State of Texas,

has no standing to seek monetary damages for the Defendant TSU-WACO’s

Violations of the Texas Constitution as to Plaintiff Jon, Plaintiff Jon does seek the

equitable relief to which Plaintiff Jon is entitled by Texas jurisprudence, including

but not being limited to:

                 (a)   the reinstatement of Jon as a student in good standing with
                       Defendant TSU-WACO; and

                 (b)   the removal and expungement of all negative actions taken
                       by Defendant TSU-WACO against Jon.

                       COUNT SIX: BREACH OF CONTRACT

          55.    Defendant’s Civil Rights Violations committed against Plaintiff Jon

included a breach of the Educational Contract.

          56.    Plaintiff Jon has suffered economic damage as a direct and proximate

result of Defendant TSU-WACO’s breach of the Educational Contract.
                                                                                       15
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.14
         Case 6:19-cv-00373-ADA-JCM Document 1 Filed 06/14/19 Page 16 of 18




          57.    As a result of the foregoing, Plaintiff Jon hereby seeks recovery all

actual and consequential damages available to Jon arising from such breach.

                       COUNT SEVEN: PUNITIVE DAMAGES

          58.    Defendant TSU-WACO’s Civil Rights Violations against Plaintiff Jon

were intentional and willful, or at a minimum, were committed with a lack of regard

for, or with reckless indifference to, Plaintiff Jon’s federally protected rights, thereby

entitling Plaintiff Jon to punitive damages pursuant for which Plaintiff Jon now seeks

in an amount of $ 1,000,000.00.

          59.    Defendant TSU-WACO’s Civil Rights Violations against Plaintiff Jon

were intentional and willful, or at a minimum, were committed with a lack of regard

for, or with reckless indifference to, Plaintiff Jon’s rights under the Educational

Contract, thereby entitling Plaintiff Jon to punitive damages pursuant for which

Plaintiff Jon now seeks in an amount of $ 1,000,000.00.

                   COUNT EIGHT: POST JUDGMENT INTEREST

          60.    Plaintiff Jon also requests post judgment interest as may be allowed by

applicable law.

                         COUNT NINE: ATTORNEYS’ FEES

          61.    Plaintiff Jon should be awarded Jon’s reasonable and necessary

attorneys’ fees incurred in relation to the foregoing as allowed by applicable law.
                                                                                       16
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.14
         Case 6:19-cv-00373-ADA-JCM Document 1 Filed 06/14/19 Page 17 of 18




                              F.   REQUEST FOR JURY

          62.    Plaintiff Jon hereby requests that a jury be empaneled, and, that the

foregoing causes of actions and requests for relief be presented to such jury for

resolution.

                              G. PRAYER FOR RELIEF

            WHEREFORE, Plaintiff Jon prays that: summons be issued upon Defendant;

upon final trial hereof, that judgment be entered in favor of Plaintiff Jon for the actual,

consequential, and exemplary damages set forth herein including post judgment

interest; that Plaintiff Jon be granted the equitable relief be granted; that Plaintiff Jon

be reimbursed his reasonable and necessary attorneys’ fees required to bring this

matter; all costs of Court be taxed against Defendant; and that Plaintiff Jon have such

further and other relief, general and special, both at law or in equity, to which Jon

may show himself to be justly entitled.




                                                                                        17
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.14
         Case 6:19-cv-00373-ADA-JCM Document 1 Filed 06/14/19 Page 18 of 18




          Respectfully submitted,

                                     Gorman Law Firm, pllc



                                      By:
                                            Terry P Gorman, Esq.
                                            Texas Bar No. 08218200
                                            tgorman@school-law.co
                                            Chigozie F. Odediran, Esq.
                                            Texas Bar No. 24098196
                                            codediran@school-law.co
                                      901 Mopac Expressway South, Suite 300
                                      Austin, Texas 78746
                                      Telephone: (512) 980-4556 (direct)
                                      Telecopier: (512) 597-1455
                                      ATTORNEYS FOR PLAINTIFF
                                      JON TSUW-JM DOE




                                                                              18
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.06.14
